Citation Nr: 1205298	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 and from January 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect that he had two periods of service in Vietnam during the Vietnam Conflict, the second of which was during the Tet Offensive.

2.  The Veteran's service treatment records reflect that he received psychiatric treatment during his second tour of duty in Vietnam, and stress related to his Vietnam service was noted to be a factor in his psychiatric state.

3.  The Veteran has a current diagnosis of PTSD that is predicated upon his credible accounts of his in-service stressful experiences.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the instant case, the Board is granting service connection for PTSD; thus, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claim

The Veteran contends that he developed PTSD as the result of his stressful in-service experiences during his two periods of service in the Republic of Vietnam, during which he was exposed to in-coming mortar attacks and saw many deceased fellow service members and enemy combatants.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

To establish entitlement to service connection for PTSD a veteran must provide:    (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

Additionally, pursuant to the recently enacted provisions of 38 C.F.R. § 3.304(f)(3), the credible supporting evidence that the claimed in-service stressor occurred may be established through credible lay testimony alone if the in-service stressor involves fear of hostile military or terrorist activity.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The Veteran's service personnel records reflect that he had two periods of service in the Republic of Vietnam, the first from May 1966 to May 1967 and the second from January 1968 to May 1969 (although the Veteran's DD Form 214 from his second period of service reflects only 9 months of service in Vietnam).  The Veteran testified during his recent Board hearing that he experienced some, but relatively few, mortar attacks during his first tour of duty in Vietnam, but that he experienced many more mortar attacks and witnessed many dead bodies during his second tour of duty, which encompassed the Tet Offensive.  Indeed, the Veteran's service personnel records reflect his involvement in the Tet Counteroffensive Campaign during his second period of service in Vietnam.  

The Veteran's service treatment records reflect that during his second period of service in Vietnam, he underwent a psychiatric evaluation in conjunction with judicial proceedings regarding his extended periods of unexcused absences.  A January 1969 psychiatric evaluation report reflects a diagnosis of chronic, severe, passive-aggressive personality and stated that the Veteran was under moderate stress due to his duty in the Republic of Vietnam.  The evaluating psychiatrist recommended that the Veteran be administratively separated from service and characterized the Veteran as unsuitable for reenlistment.  In a May 1969 psychiatric evaluation report, the same psychiatrist diagnosed the Veteran with an chronic, moderate immature personality manifested by an inability to take responsibility for his own actions and a tendency to run away from stress.  The psychiatrist once again recommended that the Veteran be administratively discharged from service, and the Veteran's discharge was effective that same month.

The Veteran's post-service treatment records include VA diagnoses of PTSD in December 2005 and March 2006.  Moreover, these PTSD diagnoses and treatment reference the Veteran's reported stressful in-service experiences, including experiencing mortar attacks and viewing dead bodies while serving in Vietnam.

At the outset, the Board finds that the Veteran's reports of his in-service stressful experiences are credible, as they are consistent with his experience of having two periods of service in Vietnam, the latter of which was during the Tet Offensive when assigned to an artillery unit, a combat branch.  Moreover, the Veteran's service treatment records corroborate his reports of experiencing stressful events during service inasmuch as they reflect his psychiatric treatment during service and chronicle his stress due to his Vietnam service, including his tendency to avoid stressful experiences, a hallmark of PTSD.  Moreover, during the Veteran's Board hearing, the Veteran's brother testified that he had witnessed a marked change in the Veteran after his return from his Vietnam service, which further corroborates the Veteran's report of experiencing stressful events during service.  Furthermore, the Veteran's VA treatment records reflect that he reported experiencing PTSD symptoms of Vietnam-related flashbacks and nightmares prior to filing the instant service connection claim, thereby lending further credibility to his current reports.  Cf. Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Thus, the Board finds that the evidence is sufficient to corroborate the Veteran's reported in-service stressors.

Lastly, the Veteran has a current diagnosis of PTSD, and his diagnosis was predicated upon his reported stressful in-service experiences.  The Veteran's VA treatment records reflect that the Veteran reported experiencing Vietnam-related nightmares and stated that he was exposed to mortar attacks and dead bodies during his Vietnam service, and he did not report any other stressful experiences upon which his diagnosis of PTSD could have been predicated.  

Accordingly, the evidence reflects a current diagnosis of PTSD based upon the Veteran's credible, corroborated accounts of his in-service stressors.  As such, a basis for granting PTSD has been presented, and the Veteran's appeal is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


